DETAILED ACTION
This action is in response to the application filed on 30 December 2020.
Claims 1-16 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,925,052 (the ‘052 Patent).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application are not patently distinct from the claims of the ‘052 Patent.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,701,680 (the ‘680 Patent).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application are not patently distinct from the claims of the ‘680 Patent.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,172,120 (the ‘120 Patent).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application are not patently distinct from the claims of the ‘120 Patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ratasuk (US 2007/0258540 A1, “Ratasuk”).
Regarding claim 1, Ratasuk discloses a User Equipment (UE) (fig. 1, UE 101) configured to communicate with a communication node (fig. 1, Node B 140), the UE comprising: 
a receiver (fig. 2, receiver 208) configured to receive information of at least one resource corresponding to an acknowledgment (ACK)/negative acknowledgment (NACK) channel which carries at least one ACK/NACK (fig. 12, step 1204; para. 54, the UE receives uplink grant 400 over a downlink control channel); 
a transmitter (fig. 2, transmitter 206) configured to transmit uplink data (fig. 12, steps 1208-1210; para. 54, “based on the received uplink grant, the UE determines that it is scheduled to transmit data during a given time period based on the uplink grant and transmits data via one or more of the identified uplink resource units during the time period”); and 
a controller (fig. 2, processor 202) configured to determine at least one ACK/NACK channel resource (fig. 4, data fields 401-412; para. 36, the UE determines the downlink ACK/NACK channel by determining that each of data fields 401-412 corresponds to a time shift of a CAZAC sequence, and thus each of data fields 401-412 corresponds to one of twelve time shifts of a CAZAC sequence in a shifting of the sequence in a full cycle) based on 
a single resource block allocated for the uplink data (para. 31, 39, the UE may be expressly informed of an uplink resource unit and/or a downlink acknowledgment channel to be monitored by the UE; para. 35, based on the uplink grant, a UE, such as UEs 101 and 102, is able to determine a downlink ACK/NACK channel associated with, and to be monitored by, the UE),
a value which is based on the information (para. 56, The UE may be expressly notified of a downlink acknowledgement channel comprising the spreading sequence to be monitored by the UE, or the UE implicitly may determine a downlink acknowledgment channel based on an uplink resource unit allocation in an uplink grant that is conveyed to the UE via a downlink control channel), and
a total number of resource blocks in a downlink bandwidth (para. 39, In turn, each UE 101-112 is able to determine whether it has been scheduled to transmit via uplink 124, and further determine an uplink channel assigned to the UE and a downlink acknowledgment channel to be monitored by the UE during the associated scheduling period, based on the transmit indicator associated with the UE. After informing a UE 101, 102 of the uplink resource unit(s) assigned to the UE and expressly or implicitly a downlink acknowledgment channel assigned to the UE, Node B 140 then acknowledges data received from the UE),
wherein the receiver is configured to receive at least one ACK/NACK based on the at least one ACK/NACK channel resource (fig. 6, sub-carriers 631-636; para. 36, 39, a downlink acknowledgment channel to be monitored by the UE).

Regarding claim 2, Ratasuk further discloses wherein the single resource block corresponds to a chunk (para. 35).

Regarding claim 3, Ratasuk further discloses wherein the at least one ACK/NACK channel resource is based on modulo arithmetic (fig. 12, steps 1208-1210; para. 54).

Regarding claim 4, Ratasuk further discloses wherein the at least one ACK/NACK channel resource is in a frequency domain (fig. 6).

Claims 5-8 recite a communication method corresponding to the UE of cliams 1-4, respectively, and are thus similarly rejected.

Claims 9-12 recite a communication node complementary to the UE of claims 1-4, and are thus similarly rejected.

Claims 13-16 recite a communication method corresponding to the communication node of cliams 9-12, respectively, and are thus similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468